July 19, 1917. The opinion of the Court was delivered by
Decree for foreclosure and sale. There is but one exception, and that is the plaintiff received from the defendant, Able, on June 1, 1908, $501.14, which the defendant, Able, says ought to have been put on the note sued upon, and which contention the Circuit Court disallowed. Said appellant says the testimony preponderates against the Court's conclusion. We have examined the testimony, and it discloses that Able owed Rawl other debts than that evidenced by the notes sued on. The defendant, Able, testified that he thought it was Rawl's "intention to do what is right about it." He also testified he kept no books, except "an ordinary daybook," and that even was not at the hearing, and that he testified from memory. The defendants' testimony lacks positiveness and definiteness; it does not satisfy. The plaintiff, too, admits his books were "not in first-class shape;" but he said he could always understand them, that he kept them himself, and that the books showed the transaction he testified to. The statement of the account is printed in the "case," and we agree it is "not in first-class shape." we see no ground to modify the decree; it was incumbent on the appellant to show error, and that has not been done.
The decree is affirmed. *Page 234